Lawson Cloninger, Judge, dissenting. I respectfully dissent. I agree with the majority to the extent that claimant did not come within the exception to the notice requirements of Ark-. Stat. Ann. § 81-IB 17 (Supp. 198B). It is my contention that Ark. Stat. Ann. § 81-1343 (Repl. 1976) enlarges the scope of the Commission’s discretion to excuse failure to give notice of injury. The majority states that it agrees with appellee that “on the evidence we find no basis for the exercise of that power.” However, that is for the Commission to decide, not this court. I am convinced that the Commission did not consider appellant’s claim in light of § 81-1343, and I would remand this case back to the Commission with directions that it make such a determination. Cooper, J., joins in this dissent.